Citation Nr: 0321063	
Decision Date: 08/21/03    Archive Date: 09/02/03	

DOCKET NO.  98-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as a result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that denied the benefit sought 
on appeal.  The veteran, who had active service from April 
1967 to June 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

In a decision dated in November 1999, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in an Order dated 
in January 2001, the Court vacated the Board's decision and 
returned the case to the Board.  In August 2001 the Board 
returned the case to the RO for additional development and 
the case was subsequently returned to the Board for appellate 
review.



REMAND

A preliminary review of the record discloses that the veteran 
was afforded a VA examination in June 2003 in order to 
determine the etiology of his peripheral neuropathy.  
Following the examination the examiner concluded that, "The 
veteran seems to have mild generalized peripheral neuropathy, 
predominantly of the sensory type.  This is as likely as not 
related to his exposure to Agent Orange.

However, ongoing studies by the National Academy of Sciences 
(NAS) have determined that there is a positive association 
between Agent Orange exposure and acute and subacute 
peripheral neuropathy and that the evidence was against an 
association between Agent Orange exposure and chronic 
persistent peripheral neuropathy.  See Notice, 68 Fed. Reg. 
27630-27641 (May 20, 2003).  These ongoing studies provide 
the scientific basis for presumptive service connection for 
certain disorders associated with exposure to Agent Orange 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Nevertheless, if the veteran is unable to take 
advantage of the presumptive provisions for service 
connection for disabilities associated with Agent Orange, he 
is not precluded from establishing service connection if he 
can establish that he was exposed to Agent Orange in service 
and that he has a disability which is related to that 
exposure.  Combee v. Brown, 34 F.3d. 1039, 1043 (Fed. Cir. 
1994).  

Thus, while the examiner who performed the June 2003 VA 
examination concluded that the veteran had mild generalized 
peripheral neuropathy that was as likely as not related to 
exposure to Agent Orange, the examiner provided no rationale 
for the opinion and cited no scientific studies or 
publications to support his conclusion.  In this regard, the 
Board would observe that the ongoing NAS review takes account 
of all available evidence in determining what diseases are or 
are not associated with Agent Orange exposure and publishes 
findings in the Federal Register, most recently at 68 Fed. 
Reg. 27630 (May 20, 2003).  Thus, while the opinion rendered 
following the June 2003 examination would seem to be 
inconsistent with reviews performed by the NAS, it is 
possible that the physician may be aware of additional 
studies which support the conclusion and may be able to 
provide a clear rationale for the conclusion and opinion 
rendered following the VA examination.  As such, the Board 
finds that a further medical opinion is necessary in this 
case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran's claims file should be 
referred to the physician who performed 
the June 2003 VA peripheral nerves 
examination for further review and 
explanation of the impression rendered 
following the June 2003 examination.  (If 
that examiner is unavailable, the case 
should be referred to some other 
appropriate physician.)  The physician is 
requested to provide a clear rationale 
for his impression following the June 
2003 examination that the veteran had 
mild generalized peripheral neuropathy 
that was as likely as not related to 
exposure to Agent Orange.  The examiner 
should specify if his opinion and 
conclusion is based on a review of 
medical or scientific publications, and 
if so, to specify those publications.  
The examiner is advised that the National 
Academy of Sciences has found a positive 
association between Agent Orange exposure 
and acute and subacute peripheral 
neuropathy, defined as transient 
peripheral neuropathy that appears within 
weeks or months of exposure to an 
herbicide agent and resolves within two 
years of the date of onset.  The 
physician is also advised that the 
National Academy of Sciences concluded 
that there remained inadequate or 
insufficient evidence of an association 
between exposure to herbicides and 
chronic persistent peripheral neuropathy.  
Again, a clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




